DETAILED ACTION
Claims 1-6 and 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 15-20 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has 

Applicant's arguments filed 01/25/2021 in regards to claims 1-3 and 8-12 have been fully considered but they are not persuasive. 

Applicant’s representative argues that McDonough “…fails to recognize the thickness of the ultrahard layer as a result-effective variable that may be adjusted to achieve a recognized result”. Furthermore, Applicant’s representative states the following:
	“Despite the silence of McDonough with regard to any disclosure of varying the thickness of an ultrahard layer, the Examiner improperly asserted that it would have been obvious to one of ordinary skill in the art to modify the teachings of McDonough to the include the recited elements ‘to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, hydrocarbon’.”
	Examiner respectfully notes that the varying thick/wide range of the ultrahard layer is introduced in at least figures 3-8 and 10-11. Furthermore, at least column 13, lines 1-46 introduces “…the enhanced "sharpness" of insert 100 resulting from an increased extension height and reduced longitudinal radius of curvature is supported and buttressed by additional insert material, particularly in cutting tip 131. Weakness and/or susceptibility to chipping or breakage resulting from the increase in extension height and reduced longitudinal radius of curvature are intended to be offset by the added strength and support provided by the greater volume of insert material in cutting 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,205,692 (i.e. McDonough et al.).

In regards to claim 1, McDonough discloses: A cutting element (at least 100; as shown in at least figures 1-8 and 10-11), comprising: 
	a central axis (108); 
	a substrate (at least 102); and 
	an ultrahard layer (layer comprising at least 122, 124, 131) on the substrate (at least column 20, lines 17-54 introduces the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives), the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion and the substrate is at least laterally adjacent to the ultrahard layer (as shown in at least figures 1-8 and 10-11; at least column 7, line 31- column 9, line 32 introduces the ultrahard layer comprising at least 122, 124, 131 to serve as a cutting function within the wellbore), wherein a thickness of the ultrahard layer varies along an axis perpendicular to the central axis, and the thickness of the ultrahard layer varies, and the thickness of the ultrahard layer at a thickest section (as shown in at least figures 3-5, 8 and 10-11).
However, Siracki appears to be silent in regards to: the thickness of the ultrahard layer varies between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer, and the thickness of the ultrahard layer at a thickest section is greater than 8% of the outer diameter.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the thickness of the ultrahard layer to vary between 4 to 40% of an outer diameter of the cutting element at a thinnest section of the ultrahard layer and the thickness of the ultrahard layer at a thickest section to be greater than 8% of the outer diameter to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, hydrocarbon. 

In regards to claim 2, McDonough further discloses: wherein the ultrahard layer forms a cutting edge (116) and extends radially inward toward the central axis of the cutting element (as shown in at least figures 1-8 and 10-11).

In regards to claim 3, McDonough further discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (as shown in at least figures 3, 6-8 and 10).

In regards to claim 4, McDonough further discloses: wherein the elongated segment is wider at its ends than a radially interior portion of the elongated segment (as shown in at least figures 4-8 and 10-11).

In regards to claim 5, McDonough further discloses: wherein the elongated segment is wider at its ends than proximate the central axis (as shown in at least figure 16).

In regards to claim 6, McDonough discloses: the elongated segment (as shown in at least figures 3, 6-8 and 10).
However, McDonough appears to be silent in regards to: wherein a width of the elongated segment along at one least of its ends ranges from about 60% to 80% percent of the outer diameter of the cutting element.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for a width of the elongated segment along at one least of its ends ranges from about 60% to 80% percent of the outer diameter of the cutting element to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, hydrocarbon.

In regards to claim 8, McDonough further discloses: wherein the elongated segment (as shown in at least figures 3, 6-8 and 10).
	However, McDonough appears to be silent in regards to: wherein the elongated segment is thicker at its ends than proximate the central axis.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the elongated segment is thicker at its ends than proximate the central axis to allow for efficiently drilling wellbores to an optimal depth for recovering resources, such as, hydrocarbon.

In regards to claim 9, McDonough further discloses: wherein at the central axis, the substrate forms the non-planar working surface (as shown in at least figures 1-8 and 10-11).

In regards to claim 10, McDonough further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (at least 131, 132) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 1-8 and 10-11).

In regards to claim 11, McDonough further discloses: wherein a peripheral edge of the non-planar working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer (as shown in at least figures 1-8 and 10-11).

In regards to claim 12, McDonough further discloses: wherein an interface (of at least 116) between the ultrahard layer and the substrate, opposite the non-planar working surface, includes at least one groove formed in the substrate having a varying radius of curvature (as shown in at least figures 3-4, 8, and 10).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,205,692 (i.e. McDonough et al.) in view of US Patent 6,148,937 (i.e. Mensa-Wilmot et al.).

In regards to claim 13, McDonough discloses the interface as disclosed in claim 12.
McDonough appears to be silent in regards to: wherein the interface includes a plurality of parallel grooves.
However, Mensa-Wilmot discloses: wherein the interface includes a plurality of parallel grooves (as shown in figures 1-3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Mensa-Wilmot, by modifying the interface between the ultrahard layer and the substrate taught by (column 3, lines 46-67).

In regards to claim 14, McDonough discloses the interface as disclosed in claim 12.
McDonough appears to be silent in regards to: wherein the interface includes two sets of parallel grooves, the sets being substantially perpendicular to each other.
However, Mensa-Wilmot discloses: wherein the interface includes two sets of parallel grooves, the sets being substantially perpendicular to each other (as shown in figs. 1-3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Mensa-Wilmot, by modifying the interface between the ultrahard layer and the substrate taught by McDonough to include for the interface includes two sets of parallel grooves, the sets being substantially perpendicular to each other taught by Mensa-Wilmot for providing an improved stress distribution between substrate and diamond layer, which enhances performance (column 3, lines 46-67).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,205,692 (i.e. McDonough et al.) in view of US Patent 6,605,198 (i.e. Tibbitts et al.).

In regards to claim 15, McDonough discloses: A cutting tool (10; as shown in at least figures 1-8 and 10-11), comprising:
a tool body (12) comprising a longitudinal axis (11); and 
at least one cutting element (at least 84, 100) attached at a radial location about the longitudinal axis (as shown in at least figure 1), the at least one cutting element including: 
a substrate (at least 102); and 
an ultrahard layer (layer comprising at least 122, 124, 131) on the substrate (at least column 20, lines 17-54 introduces the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives), the substrate and the ultrahard layer defining a non-planar working surface of the cutting element such that the ultrahard layer forms a cutting portion and the substrate is at least laterally adjacent to the ultrahard layer (as shown in at least figures 1-8 and 10-11; at least column 7, line 31- column 9, line 32 introduces the ultrahard layer comprising at least 122, 124, 131 to serve as a cutting function within the wellbore).
However, McDonough appears to be silent in regards to: a plurality of blades extending from the tool body about the longitudinal axis;
at least one cutting element attached to one of the plurality of blades at a radial location about the longitudinal axis.
a plurality of blades (at least 20, 22, 24, 26, 28) extending from the tool body (of at least 10) about the longitudinal axis (as shown in at least figures 1-2);
at least one cutting element (at least 530) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Tibbitts, by modifying the cutting tool comprising of at least cutting elements taught by McDonough to include for a plurality of blades extending from the tool body about the longitudinal axis comprising at least one cutting element taught by Tibbitts to achieve optimal placement for maximum ROP and bit life of particularly suitable cutting elements for a given bit profile and design, as well as anticipated formation characteristics and other downhole parameters (abstract).

In regards to claim 16, McDonough discloses: A cutting tool (10; as shown in at least figures 1-8 and 10-11), comprising:
	a tool body (12) comprising a longitudinal axis (11); and 
	at least one cutting element (at least 84, 100) attached at a radial location about the longitudinal axis (as shown in at least figure 1), the at least one cutting element (at least 100) having a non-planar working surface and comprising a substrate (at least 102) and an ultrahard layer (layer comprising at least 122, 124, 131), the non-planar  and the ultrahard layer (as shown in at least figures 1-8 and 10-11).
	However, McDonough appears to be silent in regards to: a plurality of blades extending from the tool body about the longitudinal axis;
	at least one cutting element attached to one of the plurality of blades at a radial location about the longitudinal axis.
Nonetheless, Tibbitts discloses: a plurality of blades (at least 20, 22, 24, 26, 28) extending from the tool body (of at least 10) about the longitudinal axis (as shown in at least figures 1-2);
at least one cutting element (at least 530) attached to one of the plurality of blades at a radial location about the longitudinal axis (as shown in at least figures 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Tibbitts, by modifying the cutting tool comprising of at least cutting elements taught by McDonough to include for a plurality of blades extending from the tool body about the longitudinal axis comprising at least one cutting element taught by Tibbitts to achieve optimal placement for maximum ROP and bit life of particularly suitable cutting elements for a given bit profile and design, as well as anticipated formation characteristics and other downhole parameters (abstract).

In regards to claim 17, McDonough further discloses: wherein the ultrahard layer is an elongated segment extending from the cutting edge on a first side of the cutting element to a second side, and wherein the substrate extends along both sides of the elongated segment (as shown in at least figures 3, 6-8 and 10).

In regards to claim 18, Siracki further discloses: wherein the cutting element has an axisymmetric non-planar working surface with a cutting tip (at least 131, 132) formed of the ultrahard layer surrounded by the substrate (as shown in at least figures 1-8 and 10-11).

In regards to claim 19, Siracki further discloses: wherein a peripheral edge of the non-planar working surface has at least one substrate portion and at least one ultrahard layer portion, the at least one substrate portion extending away from the cutting edge formed of the ultrahard layer (as shown in at least figures 1-8 and 10-11).

In regards to claim 20, Siracki further discloses: wherein an interface (of at least 116) between the ultrahard layer and the substrate, opposite the non-planar working surface, includes at least one groove formed in the substrate having a varying radius of curvature (as shown in at least figures 3-4, 8, and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676